Citation Nr: 1708116	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  07-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right hip and right thigh disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

During the period of the appeal, in a February 2014 rating decision, the RO granted service connection for impairment of the right thigh with anterior labrum tears, evaluated as 20 percent disabling from January 10, 2006; degenerative joint disease with limitation of extension, right hip, evaluated as 10 percent disabling from January 10, 2006; and limitation of flexion, right hip, evaluated as 10 percent disabling from January 10, 2006.

This case was previously before the Board in August 2011 and October 2013 when it was remanded for additional development. In a March 2015 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability, to include as secondary to service-connected right hip and right thigh disabilities. 

In response to the March 2015 decision denying service connection for a low back disability, the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (CAVC). A Joint Motion for Remand (JMR) was filed and on December 21, 2015, the CAVC issued an Order vacating the March 2015 denial, and returned the case to the Board for action consistent with the JMR. Importantly, the JMR only took issue with the Board's conclusion that the Veteran's low back disability is not secondary to his service-connected right hip and right thigh disabilities. The JMR found that the Board erred when it determined that the only competent evidence of record addressing the Veteran's secondary theory of service connection was the November 2014 VHA opinion; which was found to be based on inaccurate facts. 

In March 2016 the Board remanded the case for a new VA medical opinion to determine if the Veteran's low back disability was caused or aggravated by his service-connected right hip and right thigh disabilities. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary. Subsequent to the March 2016 Board remand, VA obtained a new medical opinion in July 2016. However, given the complexity of the Veteran's low back disability, the Board finds that a supplemental medical opinion from an orthopedic specialist is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental clinical opinion from an orthopedic specialist in regard to the etiology of the Veteran's low back disability. The examiner should review the claims file and consider all pertinent evidence of record, specifically the July 2007 C&P examination report, the October 2011 C&P examination report, the November 2013 C&P examination report, the November 2014 VA treatment report, the June 2015 C&P examination report that all found that the Veteran's right hip flexion was abnormal, and the July 2016 VA medical opinion. 

a. The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was caused or aggravated by his service-connected right hip and right thigh disabilities.

b. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

c. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

2. A complete rationale must be provided for any opinion expressed. If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.
 The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




